This is a proceeding to reverse the action of the district court of Bryan county. The assignments of error all go to the proposition that the judge below, it being a court case, should have *Page 97 
rendered the judgment in favor of the plaintiff in error. An examination of the record shows convincingly that the lower court followed the great weight of the evidence. Had there been no evidence for the defendant in error, except the statements of the manager of the plaintiff in error, the court would have been justified in finding the way it did, considering the relation of the parties each to the other, and the general purpose as shown by the evidence of the plaintiff in error and the defendant in error in regard to floating loans procured by the plaintiff in error in Oklahoma and sent to the defendant in error for purpose of negotiation.
Finding no error in the case, the cause is accordingly affirmed.
CULLISON, SWINDALL, ANDREWS, and McNEILL, JJ., concur. LESTER, C. J., CLARK, V. C. J., and RILEY and HEFNER, JJ., absent.